The opinion of the court was delivered by
Miller, J.
This appeal is from the judgment dismissing the third opposition of the appellants claiming the ownership of nine mules seized under plaintiff’s judgment for one thousand one hundred dollars against the defendants Kimbro and Allen.
We do not perceive the basis for our appellate jurisdiction. There is no evidence of the value of the mules except that afforded by the sale of a large number, including the nine in controversy. That price was one hundred and forty dollars each. The plaintiff’s judgment was for a sum below our jurisdiction; the amount in controversy on the third opposition is manifestly insufficient to give this court jurisdiction.
Although there is no motion to dismiss, we must take notice of the want of jurisdiction of this court, apparent, as we think, on the record.
It is therefore ordered, adjudged and decreed that this appeal be dismissed at appellants’ costs.